DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-24 are currently pending and under examination.
Information Disclosure Statement
The IDS’s filed on 8/30/2021 and 12/29/2021 have been considered. See the attached PTO 1449 form.
Priority
This application, filed 8/30/2021, is a continuation of 16334136, filed 3/18/2019.  16334136 is a national stage entry of PCT/GB2017/052763, filed 9/18/2017.  This application claims foreign priority to 1615912.1, filed 9/19/2016 and 1620512.0, filed 12/2/2016. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, PCT/GB2017/052763, 1615912.1, or 1620512.0., fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The examiner did not find support for the limitation “adapted to deliver the compounds making up the drug component in approximately the same proportions that they occur in the pharmaceutical composition” (claim 21) and “the propellant component contains from 0.5 to 10 ppm of unsaturated impurities” (claim 12) in PCT/GB2017/052763, 1615912.1, or 1620512.0. However, there is support for these limitations in US Application No. 16334136. Therefore, claims 12 and 21 have priority only to 16334136, filed 3/18/2019, and the effective filing date of claims 12 and 21 is 3/18/2019.  

Objection to Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification filed on 8/30/2021 is objected to because the specification does not provide support for the limitation “adapted to deliver the compounds making up the drug component in approximately the same proportions that they occur in the pharmaceutical composition” recited in claim 21.
The title of the invention “Pharmaceutical Composition” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Further, applicant have multiple applications filed which have the same title as the instant application. For example, Appl. No. 16/582,710 (US 20200016174 A1) by the applicant also has the title of “Pharmaceutical Composition”. Therefore, applicant need a new title which is clearly indicative of the invention to which the instant claims are directed.
	Applicant are required to make appropriate correction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 recites the composition is “adapted to deliver the compounds making up the drug component in approximately the same proportions that they occur in the pharmaceutical composition”. The instant specification does not clearly define or disclose what the term “adapted” constitutes and it is unclear exactly what conditions need to be met for the composition to meet the limitation “adapted” and be able to deliver the compounds in the manner recited in claim 21. Since it is unclear what the term “adapted” constitutes and the instant specification fail to disclose and describe it, the claim is rendered indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-11, 13, 15-20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malhotra et al. (US 2015/0250713 A1; Sep. 10, 2015).
Malhotra throughout the reference teaches pharmaceutical composition comprising tiotropium, a hydrofluoroalkane (HFA) propellant, and optionally one or more pharmaceutically acceptable excipient. It also teaches a process for preparing such a composition, and the use thereof in medicine, in particular for prophylaxis and treatment of respiratory disorder. (see: Abstract). 
Malhotra in example 3 discloses a composition comprising tiotropium bromide and the adding HFA-227 propellant in the composition. Example 3 also discloses the composition comprising Polyvinylpyrrolidone (PVP) and polyethylene glycol (PEG). Example 3 also teaches the composition in the form of a suspension. While example 3 discloses the composition comprising HFA-227 propellant, Malhotra teaches other examples of suitable HFA propellants are HFA-32, HFA-143(a) and HFA-152a (Para 0051). The reference teaches limited choices of suitable propellants in the composition, and thus one of ordinary skill in the art would have immediately envisioned utilizing either and therefore it anticipates the instantly claimed recitation wherein the propellant is HFA-152a. Where selection of one named species from a list of alternatives is all that is required to arrive at the instantly claimed subject matter, that species is anticipated. Ex Parte A., 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). See also In re Sivaramakrishnan, 213 USPQ 441 (CCPA 1982). MPEP 2131.02. Use of the HFA-152a propellant in the composition also reads on the claimed recitation wherein a propellant component at least 90% or 99% of which is HFA-152a or wherein the propellant component is entirely HFA-152a. Malhotra also teaches the composition preferably comprises tiotropium bromide monohydrate or tiotropium bromide anhydrate (Para 0065). Similar to the propellant, the reference teaches only two choices of the tiotropium bromide in the composition, and thus one of ordinary skill in the art would have immediately envisioned utilizing either. The reference also teaches the composition comprising tiotropium bromide is an aerosol composition formulated for delivery using a pressurized metered dose inhaler (Para 0065 and 0041). Example 3 of Malhotra does not include any acid stabilizers and thus reads on the claimed recitation wherein the composition is free of acid stabilizers. Example 3 also does not teach the composition containing any water or oxygen and thus reads on claims 2 and 4 since less than 500 ppm of water and less than 1000 ppm of oxygen includes there being zero amount of water and oxygen. Further, example 3 of the reference does not disclose any perforated microstructures or salts of cromoglycic acid and nedocromil in the composition and thus reads on instant claim 15.    
With respect to claims 16-18 and 20, the structure of the prior art composition is the same as the composition recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would inherently yield the same level of impurities recited in claims 16 and 17. Further, the same amount of tiotropium bromide monohydrate would inherently be present in the composition after storage under the conditions recited in claim 18. Also, the composition when delivered would inherently yield the same amount of fine particle fraction of the tiotropium bromide monohydrate after storage under the conditions recited in claim 20.    
With respect to claim 23, the structure of the prior art composition and method is the same as the composition and method recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would inherently yield the same amount of fine particle fraction of the tiotropium bromide monohydrate after storage under the conditions recited in claim 23.  
With respect to claims 3 and 5, the structure of the prior art composition and method is the same as the composition and method recited in the instant claims. Therefore, the amount of water and oxygen instantly claimed would inherently be present. Although the reference does not disclose all the characteristics and properties (e.g. water and oxygen content) of the composition disclosed in the present claims, based on the substantially identical process using identical components, the Examiner has a reasonable basis to believe that the properties claimed in the present invention are necessarily present in the composition disclosed by Noakes. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicant to prove that the properties are not necessarily present. ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” MPEP § 2112, I.
     
In the event the applicant can bring forth evidence to show that Claims 1-5, 10-11, 13, 15-20, and 22-24 are not anticipated by Malhotra et al. as discussed in the 102 rejection above, then the following 103 rejections are applied. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 2, 4, 6-9, 10-11, 13, 14, 15-20, 21, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (US 2015/0250713 A1; Sep. 10, 2015) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012).  
Malhotra throughout the reference teaches pharmaceutical composition comprising tiotropium, a hydrofluoroalkane (HFA) propellant, and optionally one or more pharmaceutically acceptable excipient. It also teaches a process for preparing such a composition, and the use thereof in medicine, in particular for prophylaxis and treatment of respiratory disorder. (see: Abstract). 
Malhotra in example 3 discloses a composition comprising tiotropium bromide and the adding HFA-227 propellant in the composition. Example 3 also discloses the composition comprising Polyvinylpyrrolidone (PVP) and polyethylene glycol (PEG). Example 3 also teaches the composition in the form of a suspension. While example 3 discloses the composition comprising HFA-227 propellant, Malhotra teaches other examples of suitable HFA propellants are HFA-32, HFA-143(a) and HFA-152a (Para 0051). Malhotra also teaches the composition preferably comprises tiotropium bromide monohydrate or tiotropium bromide anhydrate (Para 0065). The reference also teaches the composition comprising tiotropium bromide is an aerosol composition formulated for delivery using a pressurized metered dose inhaler (Para 0065 and 0041). Example 3 of Malhotra does not include any acid stabilizers and thus reads on the claimed recitation wherein the composition is free of acid stabilizers. Example 3 also does not teach the composition containing any water or oxygen and thus reads on claims 2 and 4 since less than 500 ppm of water and less than 1000 ppm of oxygen includes there being zero amount of water and oxygen. Further, example 3 of the reference does not disclose any perforated microstructures or salts of cromoglycic acid and nedocromil in the composition and thus reads on instant claim 15.    

The teachings of Malhotra have been set forth above.
Malhotra does not expressly teach including further active ingredients in example 3. However, Malhotra does teach the composition can comprise further one or more active agents which include formoterol, salmeterol, olodaterol and beclomethasone (see: claim 7). 
As discussed supra, Malhotra in example 3 discloses the composition comprising HFA-227 propellant. Malhotra teaches other examples of suitable HFA propellants are HFA-32, HFA-143(a) and HFA-152a (Para 0051). While Malhotra teaches HFA-152a propellant as a suitable propellant in the composition, it does not explicitly exemplify using the HFA-152a propellant. However, this deficiency is cured by Noakes. Additionally, Malhotra does not explicitly disclose the composition comprising a polar excipient which is ethanol as instantly claimed. However, these deficiencies are also cured by Noakes. 
Noakes teaches pharmaceutical metered dose inhaler fitted with a sealed and pressurized aerosol container comprising a propellant component consisting essentially of and preferably consisting entirely of 1,1-difluoroethane (HFA-152a) and ethanol which is used as a solvent  (Abstract; Claims; Page 3, lines 21-31). The reference teaches that at least 99 weight % of the propellant component is 1,1-difluoroethane based on the total weight of the propellant component or the propellant component is entirely 1,1-difluoroethane (see Claims 4 and 5). Furthermore, the reference teaches that 1,1,1,2-tetrafluoroethane (i.e. HFA 134a) and 1,1,1,2,3,3,3-heptafluoropropane (i.e. HFA-227) have high global warming potentials (GWP), 1430 and 3220 respectively, and most pharmaceutical actives for treating respiratory disorders, such as asthma, tend not to dissolve well (see: Page 2, line 23-26 and Page 3, line 9-19). Noakes states that there is a need for a metered dose inhaler formulation that has a reduced GWP in comparison with HFA-134 and HFA 227, has acceptable flammability and toxicity performance and which forms stable suspensions or solutions with a range of pharmaceutical actives with reduced irritancy (see: Page 3, line 33-34 and Page 4, line 1-2). Noakes discloses the HFA-152a propellant which fulfills these needs and the reference discloses that the pharmaceutical composition of the invention have global warming potential of, preferably, less than 250 (see Page 6, line 4-6) and that the composition consisting entirely of 1,1-difluoroethane as the propellant reduces the amount of ethanol required to dissolve the drug in the composition (see Page 4, line 12-19).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise further one or more active agents which include formoterol, salmeterol, olodaterol and beclomethasone as taught by Malhotra. One would have been motivated to do so because Malhotra clearly teaches further active agents such as formoterol, salmeterol, olodaterol and beclomethasone can be included. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malhotra to incorporate the teachings of Noakes and substitute HFA-227 propellant exemplified by Malhotra with HFA-152a propellant taught by Noakes. One would have been motivated to do so because, as discussed supra, Noakes states that there is a need for a metered dose inhaler formulation that has a reduced GWP in comparison with HFA-134 and HFA 227, has acceptable flammability and toxicity performance and which forms stable suspensions or solutions with a range of pharmaceutical actives and discloses the HFA-152a propellant which fulfills these needs. Further, one would have had a reasonable expectation of success because Malhotra already discloses HFA-152a as an example of a suitable propellant to be included in the composition and Noakes provides further motivation to replace HFA-227 with HFA-152a. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malhotra to incorporate the teachings of Noakes and include ethanol as taught by Noakes into the composition of Malhotra. One would have been motivated to do so because Malhotra teaches that its composition can comprise one or more pharmaceutically acceptable excipient such as co-solvents and Noakes discloses ethanol as solvent to dissolve the drug in the composition (see: Page 4, line 12-19 of Noakes). Thus, it would have been obvious to one skilled in the art to include ethanol in the composition with a reasonable expectation of success because Malhotra allows the inclusion of further excipients such as co-solvents and Noakes discloses ethanol as a solvent used to dissolve the drug in metered dose inhaler formulations. 
With respect to the claimed drug component which comprises tiotropium bromide monohydrate, as discussed supra, Malhotra teaches the composition preferably comprises tiotropium bromide monohydrate or tiotropium bromide anhydrate.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
With respect to claims 16-18 and 20, the structure of the prior art composition is the same as the composition recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would necessarily yield the same level of impurities recited in claims 16 and 17. Further, the same amount of tiotropium bromide monohydrate would necessarily be present in the composition after storage under the conditions recited in claim 18. Also, the composition when delivered would necessarily yield the same amount of fine particle fraction of the tiotropium bromide monohydrate after storage under the conditions recited in claim 20.    
With respect to claim 23, the structure of the prior art composition and method is the same as the composition and method recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would necessarily yield the same amount of fine particle fraction of the tiotropium bromide monohydrate after storage under the conditions recited in claim 23.  
With respect to claim 21, the structure of the prior art composition and method is the same as the composition and method recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would necessarily be adapted to deliver the compounds making up the drug component in approximately the same proportions that they occur in the pharmaceutical composition.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 2, 4, 6-9, 10-11, 12, 13, 14, 15-20, 21, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (US 2015/0250713 A1; Sep. 10, 2015) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012) as applied to claims 1, 2, 4, 6-9, 10-11, 13, 14, 15-20, 21, and 22-24 above and further in view of DuPont (“1,1-Difluoroethane (HFC-152a)”, SIDS Initial Assessment Report For SIAM 22, UNEP Publications, Jun. 29, 2006).
The teachings of the above references have been set forth above. 
The above references do not expressly teach that the propellant component (1,1-difluoroethane) contains from 0.5 to 10 ppm of unsaturated impurities. However, this deficiency is cured by DuPont. 
DuPont discloses an assessment report for 1,1-difluoroethane (HFC-152a) (see Page 2). The reference discloses that HFC 152a is produced is in a closed system by catalytic reaction of vinyl chloride with hydrofluoric acid and is purified based on market specification (Page 6). DuPont further discloses that 1,1-difluoroethan has a purity of greater than 99.9% and typical impurities include low level of water, low level residual HCl and/or HF acids (Page 5). Greater than 99.9% equates to there being less than 1000 ppm of impurities which overlaps the instantly claimed amount of impurities.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of DuPont because Malhotra and Noakes references already teaches the 1,1-difluoroethane propellant and DuPont discloses that 1,1-difluoroethan comprises less than 1000 ppm impurities and therefore incorporating this component taught by Malhotra and Noakes would necessarily have the properties claimed in the instant invention.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1, 2, 3, 4, 5, 6-9, 10-11, 13, 14, 15-20, 21, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (US 2015/0250713 A1; Sep. 10, 2015) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012) as applied to claims 1, 2, 4, 6-9, 10-11, 13, 14, 15-20, 21, and 22-24 above and further in view of Jager et al. (US 5,676,930; Oct. 14, 1997) as evidenced by Watson et al. (US 2010/0008997 A1; Jan. 14, 2010).
The teachings of the above references have been set forth above.
The above references do not expressly teach the formulation comprising greater than 0.5 ppm of water as recited in instant claim 3 and the formulation comprising greater than 0.5 ppm of oxygen as recited in instant claim 5. However, these deficiencies are cured by Jager et al. as evidenced by Watson et al. 
Jagger teaches stabilized medicinal aerosol solution formulations comprising ipratropium bromide or tiotropium bromide as another preferred medicament and 1,1,1,2-tetrafluoroethane(Abstract; Col. 4, line 11-18). It teaches other propellants that can be used include 1,1-difluoroethane (Col. 2, line 52-67). With regards to the amount of water in the formulation Jagger teaches that in propellant/cosolvent systems, the medicament may interact with the cosolvent and/or water present in the system to produce decomposition or degradation products (Col. 2, line 8-11). The reference further goes on to teach that small amounts of water may be added (up to about 5% by weight) to the propellant system to aid in manufacturing (Col. 3, line 13-20). This amount taught by Jagger overlaps with the instantly claimed amount of water. As evidenced by Watson, naturally occurring levels of oxygen in water are typically no more than 10 ppm (see: Para 0200 of Watson et al.). The presence of water of up to about 5% and oxygen in water of no more than 10 ppm overlap the amount of water and oxygen recited in the instant claims.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Jagger and include water in small amount. One would have been motivated to do so because the reference teaches that though water present in the system interacts with medicament to produce decomposition or degradation products, a small amount of water can be added to aid in manufacturing. One of ordinary skill in the art would have had a reasonable expectation of success of incorporating the teachings of Jagger because both Malhotra and Jagger teach an aerosol propellant formulation with similar medicaments and propellants. Further, as discussed supra and as evidenced by Watson, naturally occurring levels of oxygen in water are typically no more than 10 ppm. Thus, the presence of water would include oxygen in water of no more than 10 ppm.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-5, 9-12, 15 and 18-20 of copending Application No. 16/582,710 (USPGPUB No. 20200016174) in view of Banholzer et al. (US 6,777,423 B2; Aug. 17, 2004).
The ‘710 application in claim 1 recites a pharmaceutical composition comprising beclomethasone dipropionate and formoterol fumarate dehydrate as the drug component and 1,1- difluoroethane as the propellant component. Claims 4-5 of ‘710 recite the drug component additionally comprises long acting muscarinic antagonists including tiotropium. Claim 2 of ‘710 recites the composition contains less than 500 ppm of water and less than 1000 ppm of oxygen which reads on instant claims 2-5. Claims 9-11 of ‘710 recite that at least 90, 95 and 99 weight % of the propellant component is 1,1-difluoroethane. Claim 12 of ‘710 recites propellant component contains from 0.5 to 10 ppm of unsaturated impurities. Claims 13 and 14 of ‘710 recite the composition comprises a polar excipient which ethanol. Claim 15 of ‘710 recites the composition is free of acid stabilizers and perforated microstructures. Claims 18 and 19 of ‘710 recite the composition in the form of suspension and solution. Claim 20 of ‘710 recites a metered dose inhaler fitted with a sealed and pressurized aerosol container that contains a pharmaceutical composition. 
The ‘710 application recites the composition comprises tiotropium, however, it does not specifically teach monohydrate bromide salt form of tiotropium as recited in instant claim 1. However, this deficiency is cured by Banholzer.
Banholzer teaches crystalline tiotropium bromide monohydrate, process for the preparation thereof, pharmaceutical compositions thereof, and their use (Abstract). The reference discloses that tiotropium bromide is administered by use of inhalable aerosol which contain propellant such as HFA-134a or HFA-227. Banholzer teaches that the correct manufacture of these compositions is based on various parameters and requirements which include pharmaceutically active substance used for preparing the composition should be as pure as possible and its stability in long term storage must be guaranteed under various environmental conditions (Col. 1, line 43 to Col. 2 line 63). It further teaches that monohydrate of tiotropium bromide, which can be obtained in crystalline form by choosing specific reaction conditions, meets these requirements (Col. 3 line 7-13).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘710 to incorporate the teachings of Banholzer and incorporate monohydrate bromide salt form of tiotropium. One would have been motivated to do so because, as discussed above, Banholzer teaches that monohydrate of tiotropium bromide meets the stringent requirements such as the pharmaceutically active substance having stability in long term storage under various conditions and therefore one would have been motivated to comprise the monohydrate bromide salt form of tiotropium. 
Regarding claims 16-18, 20, 21 and 23, the structure of the ‘710 application composition is the same as the composition recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would necessarily yield the same level of impurities recited in instant claims. Further, the same amount of tiotropium bromide monohydrate would necessarily be present in the composition after storage under the conditions recited in instant claims. Also, the composition when delivered would necessarily yield the same amount of fine particle fraction of the tiotropium bromide monohydrate after storage under the conditions recited in claims.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 and 14-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-8, 13-15, 24-26, 33 and 39 of copending Application No. 16/334,156 (USPGPUB No. 20190388436) in view of Banholzer et al. (US 6,777,423 B2; Aug. 17, 2004).
The ‘156 application in claim 1 recites a pharmaceutical composition comprising beclomethasone dipropionate and formoterol fumarate dihydrate as the drug component and 1,1- difluoroethane as the propellant component. Claims 7-8 of ‘156 recite the drug component additionally comprises long acting muscarinic antagonists including tiotropium. Claims 2-5 of ‘156 recite amounts of water and oxygen which read on instant claim 2-5. Claims 13 and 14 of ‘156 recite weight % of the propellant component that reads on weight % recited in instant claims. Claim 15 of ‘156 recites propellant component contains 0.5 to 10 ppm of unsaturated impurities. Claim 17 of ‘156 recite the composition comprises a polar excipient which is ethanol. Claims 24 and 25 of ‘156 recite the composition in the form of suspension and solution. Claim 26 of ‘156 recites the composition is free of perforated microstructures and acid stabilizers. Claim 33 of ‘156 recites a metered dose inhaler fitted with a sealed and pressurized aerosol container containing the composition. Claim 39 of ‘156 recites the composition is adapted to deliver the compounds making up the drug component in the same proportions that they occur in the pharmaceutical composition. 
The ‘156 application recites the composition comprises tiotropium, however, it does not specifically teach monohydrate bromide salt form of tiotropium as recited in instant claim 1. However, this deficiency is cured by Banholzer.
Banholzer teaches crystalline tiotropium bromide monohydrate, process for the preparation thereof, pharmaceutical compositions thereof, and their use (Abstract). The reference discloses that tiotropium bromide is administered by use of inhalable aerosol which contain propellant such as HFA-134a or HFA-227. Banholzer teaches that the correct manufacture of these compositions is based on various parameters and requirements which include pharmaceutically active substance used for preparing the composition should be as pure as possible and its stability in long term storage must be guaranteed under various environmental conditions (Col. 1, line 43 to Col. 2 line 63). It further teaches that monohydrate of tiotropium bromide, which can be obtained in crystalline form by choosing specific reaction conditions, meets these requirements (Col. 3 line 7-13).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘156 to incorporate the teachings of Banholzer and incorporate monohydrate bromide salt form of tiotropium. One would have been motivated to do so because, as discussed above, Banholzer teaches that monohydrate of tiotropium bromide meets the stringent requirements such as the pharmaceutically active substance having stability in long term storage under various conditions and therefore one would have been motivated to comprise the monohydrate bromide salt form of tiotropium. 
Regarding claims 16-18, 20, 21 and 23, the structure of the ‘710 application composition is the same as the composition recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would necessarily yield the same level of impurities recited in instant claims. Further, the same amount of tiotropium bromide monohydrate would necessarily be present in the composition after storage under the conditions recited in instant claims. Also, the composition when delivered would necessarily yield the same amount of fine particle fraction of the tiotropium bromide monohydrate after storage under the conditions recited in claims.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 6-12 and 14-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 10-13, 15, 18 and 19 of copending Application No. 16/582,964 (USPGPUB No. 20200016175) in view of Banholzer et al. (US 6,777,423 B2; Aug. 17, 2004).
	The ‘964 application in claim 1 recites adding a propellant component comprising 1,1-difluoroethane to the pharmaceutical composition, wherein the composition comprises ethanol and beclomethasone compound. Claims 3-7 of ‘964 further recite the composition comprises beclomethasone dipropionate, long acting beta-2 agonist such as formoterol fumarate dihydrate, and long acting muscarinic antagonist such as tiotropium. Claim 2 of ‘964 recites the pharmaceutical composition’s water content is below 500 ppm. Claims 10-12 of ‘964 recite weight % of the propellant component that reads on weight % recited in instant claims. Claim 13 of ‘964 recites propellant component contains from 0.5 to 10 ppm of unsaturated impurities. Claim 15 of ‘964 recites the composition is free of perforated microstructures and acid stabilizers. Claims 18 and 19 of ‘964 recite the composition in the form of suspension and solution.
The ‘964 application recites the composition comprises tiotropium, however, it does not specifically teach monohydrate bromide salt form of tiotropium as recited in instant claim 1. However, this deficiency is cured by Banholzer.
Banholzer teaches crystalline tiotropium bromide monohydrate, process for the preparation thereof, pharmaceutical compositions thereof, and their use (Abstract). The reference discloses that tiotropium bromide is administered by use of inhalable aerosol which contain propellant such as HFA-134a or HFA-227. Banholzer teaches that the correct manufacture of these compositions is based on various parameters and requirements which include pharmaceutically active substance used for preparing the composition should be as pure as possible and its stability in long term storage must be guaranteed under various environmental conditions (Col. 1, line 43 to Col. 2 line 63). It further teaches that monohydrate of tiotropium bromide, which can be obtained in crystalline form by choosing specific reaction conditions, meets these requirements (Col. 3 line 7-13).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘964 to incorporate the teachings of Banholzer and incorporate monohydrate bromide salt form of tiotropium. One would have been motivated to do so because, as discussed above, Banholzer teaches that monohydrate of tiotropium bromide meets the stringent requirements such as the pharmaceutically active substance having stability in long term storage under various conditions and therefore one would have been motivated to comprise the monohydrate bromide salt form of tiotropium. 
Regarding claims 16-18, 20, 21 and 23, the structure of the ‘710 application composition is the same as the composition recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would necessarily yield the same level of impurities recited in instant claims. Further, the same amount of tiotropium bromide monohydrate would necessarily be present in the composition after storage under the conditions recited in instant claims. Also, the composition when delivered would necessarily yield the same amount of fine particle fraction of the tiotropium bromide monohydrate after storage under the conditions recited in claims.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 10-20 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 17-19, 21, 23, 25, 28-30, 32, 33, 40, 79-80, 82, 85 and 86 of copending Application No. 16/334,136 (USPGPUB No. 20190374519). 
The ‘136 application claims a pharmaceutical composition comprising a propellant component at least 90 weight % of which is 1,1-difluoroethane, a drug component consisting of tiotropium bromide and the composition is free of acid stabilizers. ‘136 claims the composition comprising water and oxygen content in the amount recited in instant claims. ‘136 claims the weight percent of the propellant component in the amount that read on instant claims. ‘136 recites propellant contains 0.5 to 10 ppm of unsaturated impurities and composition comprises ethanol. ‘136 recites the composition is free of perforated microstructures. ‘136 also teach the composition in the form of solution and suspension. ‘136 recites the composition comprising surfactants such as the ones recited in instant claims. ‘136 claims a metered dose inhaler fitted with a sealed and pressurized aerosol container. With regards to claims 16-18, 20, and 23, ‘136 claims the same level of impurities and fine particle fraction of the tiotropium bromide as instantly claimed.    
The difference between ‘136 and present application is that ‘136 in claim 1 recites the drug component consists of tiotropium bromide monohydrate which exclude other drug components. However, the present application in claim 1 recites the drug component comprises tiotropium bromide, which does not exclude other drug components. Even though the present application allows including further drug components, it would have been obvious to one skilled in the art to include only tiotropium bromide since independent claim 1 of the present application does not require any other drug component other than tiotropium bromide.  
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 and 14-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/361, 851 (USPGPUB No. 20210322379) in view of Gaetano (WO 2007/121913 A2; Nov. 1, 2007).
The ‘851 application claims a pharmaceutical composition comprising a propellant component at least 90 weight % of which is 1,1-difluoroethane, a drug component comprising glycopyrrolate, budesonide and formoterol and the composition is free of acid stabilizers. ‘851 claims the composition comprising water in the amount recited in instant claims. ‘851 claims the weight percent of the propellant component in the amount that reads on instant claims. ‘851 recites propellant contains 0.5 to 10 ppm of unsaturated impurities and composition comprises ethanol. ‘851 recites the composition is free of perforated microstructures and other components. ‘851 also teach the composition in the form of suspension, solution and a metered dose inhaler. 
 ‘851 does not teach wherein the composition comprises tiotropium bromide monohydrate and beclomethasone as the corticosteroid drug component. However, this deficiency is cured by Gaetano. 
Gaetano teaches metered dose inhaler formulations wherein the formulations can comprise anticholinergic atropine-like derivatives which include ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). Further, the reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents (tiotropium bromide) in combination with inhaled corticosteroids (beclomethasone) have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to include the antimuscarinic agent tiotropium bromide and beclomethasone as the corticosteroid in the formulation because the combination of the different classes of these drugs was known to be beneficial in preventing or treating disease.
Regarding claims 16-18, 20, 21 and 23, the structure of the ‘851 application composition is the same as the composition recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would necessarily yield the same level of impurities recited in instant claims. Further, the same amount of tiotropium bromide monohydrate would necessarily be present in the composition after storage under the conditions recited in instant claims. Also, the composition when delivered would necessarily yield the same amount of fine particle fraction of the tiotropium bromide monohydrate after storage under the conditions recited in claims.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 and 14-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/361,819 (USPGPUB No. 20210322378) in view of Gaetano (WO 2007/121913 A2; Nov. 1, 2007).
The ‘819 application claims a pharmaceutical composition comprising a propellant component at least 90 weight % of which is 1,1-difluoroethane, a drug component comprising glycopyrrolate, beclomethasone and formoterol and the composition is free of acid stabilizers. ‘819 claims the composition comprising water in the amount recited in instant claims. ‘819 claims the weight percent of the propellant component in the amount that reads on instant claims. ‘819 recites propellant contains 0.5 to 10 ppm of unsaturated impurities and composition comprises ethanol. ‘819 recites the composition is free of perforated microstructures and other components. ‘851 also teach the composition in the form of solution and a metered dose inhaler. 
 ‘819 does not teach wherein the composition comprises tiotropium bromide. However, this deficiency is cured by Gaetano. 
Gaetano teaches metered dose inhaler formulations wherein the formulations can comprise anticholinergic atropine-like derivatives which include ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). Further, the reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents (tiotropium bromide) in combination with inhaled corticosteroids (beclomethasone) have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to include the antimuscarinic agent tiotropium bromide along with beclomethasone and formoterol in the formulation because the combination of the different classes of these drugs was known to be beneficial in preventing or treating disease.
Regarding claims 16-18, 20, 21 and 23, the structure of the ‘819 application composition is the same as the composition recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would necessarily yield the same level of impurities recited in instant claims. Further, the same amount of tiotropium bromide monohydrate would necessarily be present in the composition after storage under the conditions recited in instant claims. Also, the composition when delivered would necessarily yield the same amount of fine particle fraction of the tiotropium bromide monohydrate after storage under the conditions recited in claims.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-3 and 6-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/361,772 (USPGPUB No. 20210322377) in view of Gaetano (WO 2007/121913 A2; Nov. 1, 2007).
The ‘772 application claims a pharmaceutical composition comprising a propellant component at least 90 weight % of which is 1,1-difluoroethane, a drug component comprising glycopyrrolate and formoterol. ‘772 claims the composition comprising water in the amount recited in instant claims. ‘772 claims the weight percent of the propellant component in the amount that reads on instant claims. ‘772 recites propellant contains 0.5 to 10 ppm of unsaturated impurities and composition comprises ethanol. ‘772 also teach the composition in the form of suspension, solution and a metered dose inhaler. ‘772 claims the composition comprising surfactant such as polyethylene glycol surfactants. ‘772 does not require acid stabilizers or perforated microstructures. 
‘772 does not teach wherein the composition comprises tiotropium bromide monohydrate and beclomethasone as the corticosteroid drug component. However, this deficiency is cured by Gaetano. 
Gaetano teaches metered dose inhaler formulations wherein the formulations can comprise anticholinergic atropine-like derivatives which include ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). Further, the reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents (tiotropium bromide) in combination with inhaled corticosteroids (beclomethasone) have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to include the antimuscarinic agent tiotropium bromide and beclomethasone as the corticosteroid in the formulation because the combination of the different classes of these drugs was known to be beneficial in preventing or treating disease.
Regarding claims 16-18, 20, 21 and 23, the structure of the ‘851 application composition is the same as the composition recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would necessarily yield the same level of impurities recited in instant claims. Further, the same amount of tiotropium bromide monohydrate would necessarily be present in the composition after storage under the conditions recited in instant claims. Also, the composition when delivered would necessarily yield the same amount of fine particle fraction of the tiotropium bromide monohydrate after storage under the conditions recited in claims.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         


/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616